DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         FELICIA JEFFERSON,
                              Appellant,

                                     v.

               KIMBERLA MILLER and ANTHONY MILLER,
                            Appellees.

                     Nos. 4D18-1423 & 4D18-1424

                           [January 24, 2019]

   Consolidated appeal from the Circuit Court for the Seventeenth Judicial
Circuit, Broward County; Merrilee Ehrlich, Judge; L.T. Case No. DVCE
18001393.

   Felicia Jefferson, West Palm Beach, pro se.

   No appearance for appellees.

PER CURIAM.

   Affirmed.

CONNER, FORST and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.